DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Upon further consideration, the examination of Species A and B does not present an undue burden to the Examiner, and the restriction requirement (mailed 2/2/22) is withdrawn.  Claims 1-16 are treated on the merits below.

Specification
	Please note the amended title as found on the attached BIB data sheet.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art fails to teach or suggest the limitations “wherein each blank period includes a first pre dummy line, a second pre dummy line and a plurality of active data lines which are successive, wherein the output control circuit maintains the display data latched during a previous blank period in the first pre dummy line and the second pre dummy line, and wherein the polarity control circuit inverts, by the pre-polarity control information, polarities designated for polarity inversion, by the unit of vertical 2 dots, of the source signals for the first pre dummy line and the second pre dummy line of an odd-numbered blank period and the plurality of active data lines of an even-numbered blank period”, in combination with the other limitations of claim 1 (and similarly claim 9).
Similarly, the prior art fails to teach or suggest the limitations “wherein each blank period includes a first pre dummy line, a second pre dummy line and a plurality of active data lines which are successive, wherein the output control circuit maintains display data latched during a previous blank period in the first pre dummy line and the second pre dummy line, and wherein the polarity control circuit inverts, by the pre-polarity control information, polarities designated for polarity inversion, by the unit of vertical 2 dots, of the source signals for the first pre dummy line of an odd-numbered blank period and the second pre dummy line and the plurality of active data lines of an even-numbered blank period”, in combination with the other limitations of claim 5.  Thus claims 1-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Jeong et al. (US 2019/0385504)
Endo et al. (US 2018/0335888)
Agarwal et al. (US 2016/0370915)
Song et al. (US 2008/0170025)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626